DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-7 in the reply filed on 11/07/2022 is acknowledged.
Claim 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/07/2022.
Application Status
Claim 1-7 are under examination.
Claim 8-14 are withdrawn from examination.
Claim 1-7 are rejected.
Claim Objections
Claim 1, 2, 4 and 5 are objected to because of the following informalities:  the recitation of “the cannabinoids” in claim 1, line 8; claim 2, line 3; claim 4, line 2 and clam 5, line 2, should be “the lipophilic cannabinoids” to be consistent with the claim language set forth in claim 1, line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the recitation of “…the ethanol solution has a concentration of at least 80%...” is not clear. It is not clear what is the concentration is based on which total amount; hence the claim is indefinite. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 2018/0009601, PCT/US2016/023211, filed on March 18, 2016).
Regarding claim 1, 2, 3, 6 and 7, Byun discloses method of providing plurality of food items, coffee beans (‘601, [0123]) wherein the coffee beans are expected to have a surface and naturally occurring lipids. Byun does not explicitly disclose the coffee beans are roasted, however it was well known in the art to use readily available roasted coffee beans in Byun’s method for a desired flavor profile in a finished beverage. Byun providing and applying a cannabinoid solution (ethanol solution) (‘601, [0124]) comprising cannabinoid compounds (lipophilic cannabinoids) including cannabidiol and tetrahydrocannabinol (‘601, [0104]) and a solvent, ethanol (‘601, [0125]-[0126]) and mixing (agitating) with the coffee beans. Byun does not explicitly disclose a temperature of the applying the cannabinoid solution (ethanol solution); however, Byun teaches a heating step at 78.37C (173.66°F) (‘601, [0126]) hence it would be expected the applying step to be below the heating step of 78.37°C (173.66°F).  Byun discloses evaporating (drying) the solvent, ethanol at a lower temperature may be used. 
With respect to the recitation of “…whereby the ethanol and the cannabinoids cooperate to improve shelf life of the roasted coffee beans…”, Byun discloses similar materials, coffee beans, cannabinoid compounds (lipophilic cannabinoids) and solvent, ethanol in a similar manner as cited in the instant claim; hence it is expected that Byun’s ethanol and cannabinoids have same characteristics as cited, to improve shelf life of the roasted coffee beans; absent a clear and convincing argument or evidence to the contrary. 
With respect to the recitation in claim 2, “…the naturally occurring lipids include kahweol and cafestol, the naturally occurring lipids pull the lipophilic cannabinoids into the coffee beans to enable the cannabinoids to directly inhibit microbial activity within the coffee bean and on the surface of the coffee bean…”, is considered a functional limitations of the claimed product; hence it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure (product). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990).
Regarding claim 4 and 5, Byun does not disclose concentrations of ethanol solution, ethanol or cannabinoids are cited in the claims. However, it would have been obvious to one of ordinary skill in the art to adjust amounts of ethanol and cannabinoids in Byun’s method to provide a desired beverage product, absent a clear and convincing argument or evidence to the contrary. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792